Rat, J.
This was an action by Burgess, as administrator of the estate of Irons, deceased, against the appellants and one Edmund Clarke, upon a note signed by James Turner, and payable to the order of said Clarke, and delivered by Clarke to Irons, without indorsement. An answer of James Turner was filed, alleging the property in the note to be in one Isaac P. Turner, as heir at law of one Job Turner, deceased. Thereupon Isaac P. Turner was made a co-defendant, and filed an answer claiming the ownership of the note. To these answers a general denial was filed. Trial by the court, and finding for the appellee.
We are asked to reverse this cause on the ground that the finding of the court is not supported by the evidence. *196The statement of Clarke was that the note sued on was given to him by the defendant, James Turner, for $200 of the money belonging to the estate of Job Turner, now dead, and the note was handed by Clarke, as so much money, to John Irons, since deceased, but then clerk of the Common Pleas Court, with the rest of the money belonging to said estate, upon final settlement thereof. There was no evidence in conflict with this statement. Irons having received the note as so much money, the property in the note became his, and, unless accounted for by Irons, his administrator must account for it as money received upon final settlement with the distributees of the estate of said Job Turner, deceased, and is therefore entitled to maintain his action for its collection.
C. C. Nave, for appellants.
L. M. Campbell, for appellee.
The judgment is affirmed, with five per cent, damages and costs.